DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed during the interview of 06/29/2021, Gabbay, the closest art of record, teaches an outflow support structure 156 that radially overlaps with the outer stent.  It is apparent from Gabbay that this outflow structure is necessary as a part of the disclosed invention, and that any modification to remove this structure would either 1) render the prior art unsatisfactory for its intended purpose, or 2) change the principle of operation of the reference.  Therefore, since the claims, as amended, now require that no stent structure (other than the inner leaflet support member) radially overlaps the outer stent, the claims overcome Gabbay.  There is no other prior art of reference closer than Gabbay, particularly in respect to a cuff integral with and extending from a stent body having a cuff covering, the cuff including radially extending loops defining circumferential spaces between adjacent loops, with the cuff covering extending between the radially outer ends of the loops across all of the circumferential spaces, an inner leaflet support member independently movable with respect to the outer stent, and where in the compressed configuration no stent structure other than the inner leaflet support member radially overlaps the stent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771